DETAILED ACTION

Allowable Subject Matter
Claim 4 is allowed.
The following is an examiner’s statement of reasons for allowance: The claims require a precombustion chamber which has a wall made of stainless steel separating this smaller chamber from the main combustion chamber.  This wall has holes that allow communication between the two chambers and the passage is lined with a material that is of lower thermal conductivity than the wall.  Claim 1 specifies that this material is applied only to lining the holes.  This overcomes Hwang (U.S. Pat. No. 8,912,716) because the rest of the wall is not stainless steel but layers of nickel and copper, specifically the copper is used to allow for cooling.  Robinet (U.S. Pub. No. 2006/0144362) teaches these limitation but coats the entire wall in the material used to line the orifices and does not disclose stainless steel.  This is a novel combination and overcomes the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920.  The examiner can normally be reached on 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GONZALO LAGUARDA/Examiner, Art Unit 3747